     Case 1:20-cv-01062-NONE-JLT Document 10 Filed 01/19/21 Page 1 of 7


1     MARGO A. RAISON, COUNTY COUNSEL
      By: Robert J. Rice, Deputy (SBN 131255)
2     Kern County Administrative Center
3     1115 Truxtun Avenue, Fourth Floor
      Bakersfield, CA 93301
4     Telephone 661-868-3800
      Fax 661-868-3805
5
6     Attorneys for Defendants County of Kern
      and Kern County Sheriff Donny Youngblood
7
8                                   UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10
      ZACHARY JOHNSON                                     )   CASE NO. 1:20-CV-01062-NONE-JLT
11                                                        )
12                              Plaintiff(s),             )   STIPULATION FOR PROTECTIVE
      vs.                                                 )   ORDER AND [PROPOSED] ORDER
13                                                        )   THEREON
      COUNTY OF KERN; KERN COUNTY                         )   (Doc. 9)
14
      SHERIFF, DONNY YOUNGBLOOD, in his                   )
15    capacity, and DOES 1 to 100, inclusive, in          )
      their individual capacities,                        )
16                                                        )
                                 Defendant(s).            )
17
                                                          )
18                                                        )

19           IT IS HEREBY STIPULATED by and between the parties through their respective
20    counsel that the following Protective Order be entered:
21    1.     Definitions:
22           The following definitions shall govern the construction of this stipulation unless the
23    context otherwise requires.
24           (a)     CONFIDENTIAL Information. “CONFIDENTIAL Information” means any
25    and all Information regardless of format or medium, including personal, proprietary, and
26    financial information, state and federal tax records, and other Information which a party has a
27    right to protect from unrestricted disclosure. In the context of the present case, it also includes,
28    but is not limited to: (1) any peace officer information protected by California Penal Code

                                                    1
      _____________________________________________________________________________________________
      STIPULATION FOR PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON – Johnson v. County, et al.
     Case 1:20-cv-01062-NONE-JLT Document 10 Filed 01/19/21 Page 2 of 7


1     Section 832.7 and California Evidence Code Sections 1043 to 1047, (2) medical records and (3)
2     mental health records.
3            (b)     Disclosing Party: “Disclosing Party” means the party who discloses
4     CONFIDENTIAL Information.
5            (c)     Information. “Information” means discovery obtained through the use of
6     interrogatories, requests for admission, requests for production of documents and things,
7     depositions, subpoenas or other Information obtained during discovery.
8            (d)     Notice. “Notice” means reasonable notice under the circumstances. The
9     manner and amount of Notice shall be governed by the particular circumstances.
10           (e)     Person. “Person” means person as defined in California Evidence Code § 175.
11           (f) Documents. “Documents” means all written, recorded, graphic, or electronically
12    stored matter whatsoever, including, but not limited to, materials produced pursuant to Rule 34
13    of the Federal Rules of Civil Procedure, by subpoena or by agreement, deposition transcripts
14    and exhibits, interrogatory answers, responses to requests for admissions, and any portion of
15    any Court papers that quote from the foregoing and any other disclosure or discovery material
16    that is designated by the parties as “Confidential.” The term “documents” is limited to material
17    or information produced in the above-captioned litigation.
18    2.     Scope and Intent.
19           (a)     Until further order of the Court or stipulation of the parties, all Information
20    designated as “CONFIDENTIAL” by the Disclosing Party, to the extent such Information
21    discloses CONFIDENTIAL Information, shall be subject to this stipulation. However, nothing
22    in this stipulation shall prevent any party from seeking a modification of this stipulation or
23    objecting to the designation of Information as CONFIDENTIAL Information which the party
24    believes to be otherwise improper.
25           (b)     The purpose and intent of this Order is to protect CONFIDENTIAL Information
26    produced by both parties. Nothing in this stipulation shall be construed to change existing law
27    or shift existing burdens. The Parties acknowledge that this Order does not confer blanket
28    protections on all disclosures, or responses to discovery, and that the protection it affords

                                                    2
      _____________________________________________________________________________________________
      STIPULATION FOR PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON – Johnson v. County, et al.
     Case 1:20-cv-01062-NONE-JLT Document 10 Filed 01/19/21 Page 3 of 7


1     extends only to the limited information, or items, that are entitled under the applicable legal
2     principles to treatment as confidential.
3            (c)     The protections conferred by this Stipulated Protective Order cover not only
4     Confidential Information (as defined above), but also any information copied or extracted
5     therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus testimony,
6     conversations, or presentations by parties or counsel to or in court or in other settings that
7     might reveal Confidential Information.
8            (d)     The parties recognize and acknowledge that some CONFIDENTIAL
9     Information which may be sought is so sensitive that a party may refuse to disclose the
10    Information even under the protection of this stipulation. In such event, this stipulation shall
11    not be deemed consent or an admission that such Information is discoverable and a party may
12    resist disclosure until the matter has been heard by the Court.
13           (e)     This stipulation is the product of negotiations and, for purposes of construction
14    and interpretation, shall not be deemed to have been drafted by one party.
15           (f)     This stipulation shall be submitted for the signature of the Magistrate Judge
16    assigned to this case in an ex parte manner without need of a formally noticed motion.
17    3.     Designation of CONFIDENTIAL INFORMATION.
18           Any Disclosing Party may designate Information, or any portion of such Information, as
19    CONFIDENTIAL Information by placing the word “CONFIDENTIAL” on the Information.
20    By designating Information as CONFIDENTIAL, the Disclosing Party warrants that the
21    designation is made in good faith and on reasonable belief that the Information so designated is
22    CONFIDENTIAL Information as defined above.
23    4.     Oral Deposition Testimony.
24           A party may designate as CONFIDENTIAL Information, Information disclosed during
25    oral deposition by stating so on the record or in writing within 30 days from receipt of the
26    transcript. Where documents that have been designated as CONFIDENTIAL are entered into
27    the record of a deposition or where CONFIDENTIAL Information is disclosed during
28    deposition, such portion of the deposition containing CONFIDENTIAL Information shall be

                                                    3
      _____________________________________________________________________________________________
      STIPULATION FOR PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON – Johnson v. County, et al.
     Case 1:20-cv-01062-NONE-JLT Document 10 Filed 01/19/21 Page 4 of 7


1     separately bound and marked “CONFIDENTIAL – UNDER PROTECTIVE ORDER” in a
2     conspicuous place and shall be subject to the provisions of this stipulation.
3     5.     Objection to Designation.
4            A party may at any time object to the designation of Information as CONFIDENTIAL
5     and move the Court for an order declaring that such Information not be designated
6     CONFIDENTIAL. No motion relating to the designation of Information as CONFIDENTIAL
7     shall be filed without first completing the following steps. First, the moving party SHALL
8     confer with the opposing party in a good faith effort to resolve the dispute. Second, if the good
9     faith effort is unsuccessful, the moving party promptly shall seek a telephonic hearing with all
10    involved parties and the Magistrate Judge. It shall be the obligation of the moving party to
11    arrange and originate the conference call to the court. Counsel must comply with Local Rule
12    251 or the motion will be denied with prejudice and dropped from calendar.
13    6.     Information Which Is Not Confidential.
14           Notwithstanding the designation of Information as CONFIDENTIAL, such Information
15    shall not be CONFIDENTIAL Information, nor shall disclosure be limited in accordance with
16    this stipulation where such Information, is at the time of disclosure, in the public domain by
17    publication otherwise.
18    7.     CONFIDENTIAL Information Obtained from Third Parties.
19           If CONFIDENTIAL Information is obtained from a third party, the third party may
20    adopt the benefits and burdens of this stipulation. Likewise, any party may designate material
21    or Information obtained from a third party as CONFIDENTIAL.
22    8.     Inadvertent Disclosure.
23           An inadvertent failure to designate qualified information or items as Confidential does
24    not, standing alone, waive the Designating Party’s right to secure protection under this
25    Stipulated Protective Order for such material. If material is appropriately designated as
26    Confidential after the material was initially produced, the Receiving Party, on notification of
27    the designation, must make reasonable efforts to assure that the material is treated in
28    accordance with the provisions of this Order.

                                                    4
      _____________________________________________________________________________________________
      STIPULATION FOR PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON – Johnson v. County, et al.
     Case 1:20-cv-01062-NONE-JLT Document 10 Filed 01/19/21 Page 5 of 7


1     9.       Documents Filed With The Court.
2              If a party wishes to file documents with the Court which contain material designated
3     CONFIDENTIAL, that party SHALL comply with Local Rules 140 and 141.
4     10.      Dissemination to Third Parties.
5              (a)    CONFIDENTIAL Information shall be disclosed only to the parties to this
6     stipulation, their experts, consultants, and counsel. Before any person receives access to
7     CONFIDENTIAL Information, each shall execute a copy of the form attached hereto as Exhibit
8     A, reciting that he, she or it has read a copy of this stipulation and agrees to be bound by its
9     terms.
10             (b)    If any person who has obtained CONFIDENTIAL Information under the terms
11    of this stipulation receives a subpoena commanding the production of CONFIDENTIAL
12    Information, such person shall promptly notify the Disclosing Party of the service of the
13    subpoena. The person receiving the subpoena shall not produce any CONFIDENTIAL
14    Information in response to the subpoena without either the prior written consent of the
15    Disclosing Party or order of the Court.
16    11.      Use of CONFIDENTIAL Information During Trial.
17             The Parties will identify in their exchange of Pre-Trial exhibit lists any documents they
18    intend to use which are CONFIDENTIAL. If a party intends to introduce into evidence any
19    CONFIDENTIAL Information at trial, which the opposing party has objected to in the
20    exchange of Pre-Trial exhibit lists, that party SHALL notify the Court in the joint pretrial
21    conference statement of this intention and SHALL seek an order related to the introduction of
22    this evidence at trial. The moving party SHALL comply with the Court’s pretrial order
23    regarding whether this order will be sought in limine or otherwise. If a party seeks to
24    introduce at trial evidence which that party has designated as CONFIDENTIAL Information,
25    other parties which desire to use said information, are not required to notify the Court of the
26    intent to use the CONFIDENTIAL Information.
27             A party may also seek to use CONFIDENTIAL Information for purposes of rebuttal but
28    are required to notify the Court prior to introducing the evidence at trial.

                                                    5
      _____________________________________________________________________________________________
      STIPULATION FOR PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON – Johnson v. County, et al.
     Case 1:20-cv-01062-NONE-JLT Document 10 Filed 01/19/21 Page 6 of 7


1     12.    Duty to Use Reasonable Care.
2            All persons bound by this stipulation shall have the duty to use reasonable care and
3     precaution to prevent violations thereof.
4     13.    Enforcement.
5            (a)     Prior to bringing any motion or application before the Court for enforcement of
6     this stipulation, the parties shall, comply with the procedures set forth in paragraph 5.
7            (b)     In the event anyone shall violate, attempt to violate or threaten to violate any of
8     the terms of this stipulation, after compliance with the procedures in paragraph 5, the aggrieved
9     party may apply to the Court to obtain compliance with this stipulation or to obtain appropriate
10    injunctive relief. Each party agrees that, in response to an application for injunctive relief, it
11    will not assert the defense that the aggrieved party possesses an adequate remedy at law.
12           (c)     The Court may make any order against a party to this stipulation it deems
13    appropriate to compel compliance in addition to any injunctive relief available to the parties.
14           (d)     If CONFIDENTIAL Information is disclosed to any person other than as
15    allowed by this stipulation, the person responsible for the disclosure must immediately bring all
16    pertinent facts relating to such disclosure to the attention of counsel for the aggrieved party and
17    without prejudice to the other rights and remedies of any party, make every effort to prevent
18    further disclosure. Fines and/or sanctions for inadvertent or intentional disclosure shall be
19    decided by the Court after briefing and argument by all parties concerned.
20    14.    Return/Destruction of Documents.
21           Within 60 days after final termination of this action, including all appeals, each party
22    shall be responsible for returning or destroying all original and/or copies of all
23    CONFIDENTIAL Information produced during the course of this action and subject to this
24    order, including all excerpts thereof, except that counsel may retain all memoranda, and
25    correspondence derived from such CONFIDENTIAL Information and any such
26    CONFIDENTIAL Information necessary for purposes of maintaining a legal file but after the
27    end of such years, all such retained CONFIDENTIAL Information shall be returned or
28    destroyed.

                                                    6
      _____________________________________________________________________________________________
      STIPULATION FOR PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON – Johnson v. County, et al.
     Case 1:20-cv-01062-NONE-JLT Document 10 Filed 01/19/21 Page 7 of 7


1     15.      Modification and Amendments.
2              Except as to those modifications made by the Court, this stipulation may be modified or
3     amended without leave of Court by unanimous written agreement of the parties hereto.
4     16.      Duration of Stipulation.
5              Provided the court makes this stipulation an order of the Court, this stipulation shall
6     survive and remain in full force and effect after the termination of this lawsuit, whether by final
7     judgment after exhaustion of all appeals or by dismissal, and the Court shall retain jurisdiction
8     over the parties and their attorneys for the purpose of enforcing the terms of this stipulation.
9                                             Respectfully submitted,
10    Dated: January 19, 2021                 RODRIGUEZ & ASSOCIATES
11
12                                            By: /s/ Joseph Whittington as authorized on 01/15/21
                                                     Daniel Rodriguez, Esq.
13                                                   Joseph Whittington, Esq.
14                                                   Attorney for Plaintiff, Zachary Johnson

15    Dated: January 19, 2021                 MARGO A. RAISON, COUNTY COUNSEL
16
17                                            By:   /s/ Robert J. Rice
                                                      Robert J. Rice, Deputy
18                                                    County of Kern, and Kern County Sheriff
                                                      Donny Youngblood
19
20                                          [PROPOSED] ORDER

21             Based on the above-stipulation and the court finding good cause.
22
23
      IT IS SO ORDERED.
24
25          Dated:   January 19, 2021                             /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                    7
      _____________________________________________________________________________________________
      STIPULATION FOR PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON – Johnson v. County, et al.
